                   Case 2:20-cv-00669-RSL Document 101 Filed 01/19/21 Page 1 of 5




 1                                                         THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   OSURE BROWN, on his own behalf and                No. 2:20-cv-00669-RSL
     on behalf of other similarly situated
10   persons,                                          STIPULATION AND [PROPOSED]
                                                       ORDER REGARDING STAY OF
11                           Plaintiff,                DISCOVERY
12            v.                                       NOTE ON MOTION CALENDAR:
13   TRANSWORLD SYSTEMS, INC., et al.,                 January 19, 2021
14                           Defendants.
15

16                                            STIPULATION
17            Pursuant to Local Civil Rules 7(d)(1) and 10(g), Plaintiff Osure Brown (“Plaintiff”) and
18   Defendants Transworld Systems Inc. (“TSI”), Patenaude & Felix, APC (“P&F), U.S. Bank
19   National Association (“U.S. Bank”), National Collegiate Student Loan Trust 2004-1, National
20   Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National
21   Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National
22   Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2, National
23   Collegiate Student Loan Trust 2007-1, and National Collegiate Student Loan Trust 2007-2
24   (collectively, “the Trusts,” and together with TSI, P&F, and U.S. Bank, “Defendants”), hereby
25   stipulate and agree to stay discovery, including responses to outstanding Requests for Production
26   and Notices of Deposition, until 30 days after the Court rules on the defendants’ pending

                                                                                Perkins Coie LLP
      STIPULATION AND [PROPOSED] ORDER                                    1201 Third Avenue, Suite 4900
      REGARDING STAY OF DISCOVERY (No. 2:20-cv-                             Seattle, WA 98101-3099
      00669-RSL) –1                                                           Phone: 206.359.8000
     151033028.1                                                               Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 101 Filed 01/19/21 Page 2 of 5




 1   Motions to Dismiss filed on August 6, 2020 and noted for hearing on October 16, 20201. The
 2   parties have further agreed that if the Court denies any defendant’s motion to dismiss in whole or
 3   in part and taking into account the Court’s ruling:
 4            1.         Any remaining parties agree to jointly or separately meet and confer within 10
 5   days of the Court’s ruling to determine available dates and confer concerning any objections or
 6   other issues related to the Notices of Deposition served on or before January 12, 2021; and
 7            2.         Without waiving any objections to specific Requests for Production and any
 8   subsequent meet and confer, defendants agree to make good faith efforts to produce responses
 9   and document production within 30 days of the Court’s ruling on Requests for Production served
10   on or before January 12, 2021.
11            The parties have entered into this stipulation and agreement to mutually cooperate in the
12   management of this action. Nothing in this agreement concerning discovery waives any
13   objections that the Parties may have to such discovery or any party’s ability to make rolling
14   document productions.
15

16

17

18

19

20

21

22

23

24

25

26
              1
                  See Dkt. Nos. 62, 65, 68, 69, 71 and 77.
                                                                                   Perkins Coie LLP
      STIPULATION AND [PROPOSED] ORDER                                       1201 Third Avenue, Suite 4900
      REGARDING STAY OF DISCOVERY (No. 2:20-cv-                                Seattle, WA 98101-3099
      00669-RSL) –2                                                              Phone: 206.359.8000
     151033028.1                                                                  Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 101 Filed 01/19/21 Page 3 of 5




 1   DATED: January 19, 2021.
 2   HENRY & DEGRAAFF, P.S.                       CONSUMER LAW CENTER, LLC
 3                                                By: /s/ Phillip Robinson
     By: /s/ Christina L. Henry
     Christina L. Henry, WSBA No. 31273           Phillip Robinson, Pro Hac Vice
 4                                                8737 Colesville Road, Suite 308
     787 Maynard Ave S                            Silver Spring, MD 20910
 5   Seattle, WA 98104                            phillip@marylandconsumer.com
     Telephone: 206.330.0595
 6   Facsimile: 206.400.7609                      Counsel for Plaintiff
 7   chenry@HDM-legal.com

 8   Counsel for Plaintiff

 9   BORISON FIRM, LLC                            SESSIONS, FISHMAN, NATHAN & ISRAEL

10   By: /s/ Scott Borison                        By: /s/ Bryan C. Shartle, Esq.
     Scott Borison, Pro Hac Vice                  Bryan C. Shartle, Pro Hac Vice
11   1900 S. Norfolk St., Suite 350               Justin Homes, Pro Hac Vice
12   San Mateo, CA 94403                          Bradley St. Angelo, Pro Hac Vice
     scott@borisonfirm.com                        3850 North Causeway Boulevard, Suite 200
13                                                Metairie, LA 70002
     Counsel for Plaintiff                        bshartle@sessions.legal
14                                                jhomes@sessions.legal
                                                  bstangelo@sessions.legal
15
                                                  Attorneys for Transworld Systems Inc.
16
     CORR CRONIN LLP                              JONES DAY
17
     By: /s/ Emily J. Harris                      By: Albert J. Rota
18                                                Albert J. Rota, Pro Hac Vice
     Emily J. Harris, WSBA No. 35763
     Benjamin C. Byers, WSBA No. 52299            2727 North Harwood St.
19
     1001 Fourth Avenue, Suite 3900               Dallas, TX 75201
     Seattle, WA 98154                            ajrota@jonesday.com
20
     eharris@corrcronin.com
21   bbyers@corrcronin.com                        Attorneys for U.S. Bank National Association

22   Attorneys for Transworld Systems Inc.

23

24

25

26

                                                                          Perkins Coie LLP
      STIPULATION AND [PROPOSED] ORDER                              1201 Third Avenue, Suite 4900
      REGARDING STAY OF DISCOVERY (No. 2:20-cv-                       Seattle, WA 98101-3099
      00669-RSL) –3                                                     Phone: 206.359.8000
     151033028.1                                                         Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 101 Filed 01/19/21 Page 4 of 5




 1   PERKINS COIE LLP                                LEE SMART, P.S., INC.
 2   By: /s/ Kristine E. Kruger                      By: /s/ Marc Rosenberg
     By: /s/ Thomas N. Abbott
 3   Kristine E. Kruger #44612                       Marc Rosenberg, WSBA No. 31034
     Thomas N. Abbott #53024                         1800 One Convention Place
 4   1201 Third Avenue, Suite 4900                   701 Pike St.
     Seattle, WA 98101                               Seattle, WA 98101
 5   Telephone: 206.359.8000                         Mr@leesmart.com
     Facsimile: 206.359.9000
 6   KKruger@perkinscoie.com                         Attorneys for Patenaude & Felix, APC
     TAbbott@perkinscoie.com
 7
     Attorneys for Defendants U.S. Bank National
 8   Association, National Collegiate Student Loan
     Trust 2004-1, National Collegiate Student
 9   Loan Trust 2004-2, National Collegiate
     Student Loan Trust 2005-1, National
10   Collegiate Student Loan Trust 2005-2,
     National Collegiate Student Loan Trust 2005-
11   3, National Collegiate Student Loan Trust
     2006-1, National Collegiate Student Loan
12   Trust 2006-2, National Collegiate Student
     Loan Trust 2007-1, National Collegiate
13   Student Loan Trust 2007-2
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                            Perkins Coie LLP
      STIPULATION AND [PROPOSED] ORDER                                1201 Third Avenue, Suite 4900
      REGARDING STAY OF DISCOVERY (No. 2:20-cv-                         Seattle, WA 98101-3099
      00669-RSL) –4                                                       Phone: 206.359.8000
     151033028.1                                                           Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 101 Filed 01/19/21 Page 5 of 5




 1
                                            [PROPOSED] ORDER
 2
              IT IS SO ORDERED.
 3
              Discovery in this matter is stayed, including responses to outstanding Requests for
 4
     Production and Notices of Deposition, until 30 days after the Court rules on the defendants’
 5
     pending motions to dismiss. If the Court denies any of defendant’s motion to dismiss in whole
 6
     or in part and taking into account the Court’s ruling:
 7
              1.       The parties shall jointly or separately meet and confer within 10 days of the
 8
     Court’s ruling to determine available dates and confer concerning any objections or other issues
 9
     related to the Notices of Deposition served on or before January 12, 2021; and
10
              2.       Without waiving any objections to specific Requests for Production and any
11
     subsequent meet and confer, defendants shall make good faith efforts to produce responses and
12
     document production within 30 days of the Court’s ruling on Requests for Production served on
13
     or before January 12, 2021.
14
              DATED this _______ day of January, 2021.
15

16
                                                              _______________________________
17                                                            Honorable Robert S. Lasnik
18

19

20

21

22

23

24

25

26

      STIPULATION AND [PROPOSED] ORDER                                            Perkins Coie LLP
      REGARDING STAY OF DISCOVERY (No. 2:20-cv-                             1201 Third Avenue, Suite 4900
      00669-RSL) – 5                                                          Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     151033028.1                                                                 Fax: 206.359.9000
